 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
EXHIBIT 10.01
 
ADVISORY AGREEMENT
 
THIS AGREEMENT, made as of April 17, 2014 among OASIS Centurion LLC, a Delaware
limited liability company and (the “Trading Company”), R.J. O’Brien Fund
Management, LLC, a Delaware limited liability company (the “Managing Member”),
and Centurion Investment Management, LLC, a Delaware limited liability company 
(the “Trading Advisor”).
 
W I T N E S S E T H :
 
WHEREAS, the Trading Company has been organized as a Delaware limited liability
company pursuant to its organizational documents to, among other things,
directly or indirectly through a commodity trading advisor, trade, buy, sell,
spread, or otherwise acquire, hold, or dispose of commodities (including, but
not limited to, foreign currencies, mortgage-backed securities, money market
instruments, financial instruments, and any other securities or items which are
now, or may hereafter be, the subject of futures contract trading), domestic and
foreign commodity futures contracts, forward contracts, foreign exchange
commitments, options on physical commodities and on futures contracts, spot
(cash) commodities and currencies, exchange of futures contracts for physicals
transactions, exchange of physicals for futures contracts transactions, and any
rights pertaining thereto, whether traded on an organized exchange or otherwise
(hereinafter referred to collectively as “futures interests;” provided, however,
such definition shall exclude securities futures products as defined by the
Commodity Futures Trading Commission (“CFTC”), options in securities futures and
options in equities) and securities (such as United States Treasury securities)
approved by the CFTC for investment of customer funds and other securities on a
limited basis, and to engage in all activities incident thereto;
 
WHEREAS, the Trading Company is a master fund that has or will have assets
invested into it directly or indirectly by RJO Global Trust, a commodity pool
operated by the Managing Member (the “Fund”);
 
WHEREAS, the principals of the Trading Advisor have extensive experience trading
in futures interests and the Trading Advisor is willing to provide the services
and undertake the obligations as set forth herein;
 
WHEREAS, the Trading Company and the Managing Member each desires the Trading
Advisor to act as a trading advisor for the Trading Company and to make
investment decisions with respect to futures interests for the Trading Company
and the Trading Advisor desires so to act; and
 
WHEREAS, the Trading Company, the Managing Member and the Trading Advisor wish
to enter into this Agreement which, among other things, sets forth certain terms
and conditions upon which the Trading Advisor will conduct the futures interest
trading with respect to a portion of the Trading Company’s assets, as described
herein.
 
 
1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.  
Undertakings in Connection with the Continuing Offering of a Fund.

 
(a) The Trading Advisor agrees with respect to the continuing offering of
interests (“Units”) in the Fund: (i) to make all disclosures regarding itself,
its principals and affiliates, its trading performance, its trading systems,
methods and strategies (subject to the need, in the reasonable discretion of the
Trading Advisor, to preserve the secrecy of Proprietary Information (as defined
in Section 1(c) hereof) concerning such systems, methods and strategies), and
otherwise, as the Fund and/or the Trading Company may reasonably require (x) in
connection with the Fund’s private placement memorandum (the “PPM”) as required
by  any applicable regulations under the Commodity Exchange Act (the “CEA”),
and/or the rules and regulations of the Securities and Exchange Commission (the
“SEC”), including in connection with any amendments or supplements thereto, or
(y) to comply with any other applicable law or rule or regulation, including
those of the CFTC, the National Futures Association (the “NFA”), the SEC, or any
other regulatory or self-regulatory body, exchange, or board with jurisdiction
over its members (or to comply with the reasonable request of the aforementioned
organizations); and (ii) to otherwise cooperate with the Fund and/or the Trading
Company and the Managing Member by providing information regarding the Trading
Advisor in connection with the preparation of the PPM, including any amendments
and/or supplements thereto, as the Fund and/or the Trading Company may deem
appropriate; provided that all such disclosures are subject to the need, in the
reasonable discretion of the Trading Advisor, to preserve the secrecy of
Proprietary Information concerning its clients, systems methods and strategies.
As used herein, unless otherwise provided, the term “principal” shall have the
meaning as defined in Rule 4.10(e) of the CFTC’s regulations and the term
“affiliate” shall mean an individual or entity that directly or indirectly
controls, is controlled by, or is under common control with, such party.
Managing Member shall only disclose information about Trading Advisor in a form
consented to by the Trading Advisor, whose consent shall not be unreasonably
withheld.
 
(b) If the Trading Advisor becomes aware of any materially untrue or misleading
statement or omission regarding itself or any of its principals or affiliates in
the PPM, or of the occurrence of any event or change in circumstances which
would result in there being any materially untrue or misleading statement or
omission in the PPM regarding itself or any of its principals or affiliates, the
Trading Advisor shall promptly notify the Managing Member and shall cooperate
with the Managing Member in the preparation of any necessary amendments or
supplements to the Fund’s PPM. Neither the Trading Advisor nor any of its
principals, or affiliates, or any stockholders, officers, directors, or
employees shall distribute the Fund’s PPM or selling literature or shall engage
in any selling activities whatsoever in connection with the continuing offering
of Units except as may be specifically approved by the Managing Member and
agreed to by the Trading Advisor.
 
(c) For purposes of this Agreement, and notwithstanding any of the provisions
hereof, all non-public information relating to the Trading Advisor including,
but not limited to, records, whether original, duplicated, computerized,
handwritten, or in any other form, and information contained therein, business
and/or marketing and/or sales plans and proposals, names of past and current
clients, names of past, current and prospective contacts, trading methodologies,
systems, strategies and programs, trading advice, trading instructions, results
of proprietary accounts, training materials, research data bases, portfolios,
and computer software, and all written and oral information, furnished by the
Trading Advisor to the Trading Company and the Managing Member and/or their
officers, directors, employees, agents (including, but not limited to,
attorneys, accountants, consultants, and financial advisors) or controlling
persons (each a “Recipient”), regardless of the manner in which it is furnished,
together with any analysis, compilations, studies or other documents or records
which are prepared by a Recipient of such information and which contain or are
generated from such information, regardless of whether explicitly identified as
confidential, with the exception of information which (i) is or becomes
generally available to the public other than as a result of acts by the
Recipient in violation of this Agreement, (ii) is in the possession of the
Recipient prior to its disclosure pursuant to the terms hereof, (iii) is or
becomes available to the Recipient from a source that is not bound by a
confidentiality agreement with regard to such information or by any other legal
obligation of confidentiality prohibiting such disclosure, or (iv) that is
independently developed by the Recipient without use of the confidential
information described in this Section 1(c), are and shall be confidential
information and/or trade secrets and the exclusive property of the Trading
Advisor (“Confidential Information” and/or “Proprietary Information”).
 
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
(d) The Trading Company and the Managing Member each warrants and agrees that
they and their respective officers, directors, members, equity holders,
employees and agents (including for purposes of this Agreement, but not limited
to, attorneys, accountants, consultants, and financial advisors) will protect
and preserve the Confidential Information and will disclose Confidential
Information or otherwise make Confidential Information available only to the
Trading Company’s or the Managing Member’s officers, directors, members, equity
holders, employees and agents (including for purposes of this Agreement, but not
limited to, attorneys, accountants, consultants, and financial advisors), who
need to know the Confidential Information (or any part of it) for the purpose of
satisfying their fiduciary, legal, reporting, filing or other obligations
hereunder or to monitor performance in the account during the term of this
Agreement or thereafter, or to the Trading Company, Managing Member or a
Recipient, as the case may be, is required to disclose such Confidential
Information due to a fiduciary obligation or legal or regulatory request.
Additionally, the Trading Company and the Managing Member each warrants and
agrees that it and any Recipient will use the Confidential Information solely
for the purpose of satisfying the Trading Company’s or the Managing Member’s
obligations under this Agreement and not in a manner which violates the terms of
this Agreement.
 
2.  
Duties of the Trading Advisor.

 
(a) Upon the commencement of trading operations by the Trading Advisor with
respect to all or a portion of the assets of the Trading Company, the Trading
Advisor hereby agrees to act as a Trading Advisor for the Trading Company and,
as such, shall have authority and responsibility for directing the investment
and reinvestment of that portion of the Trading Company’s assets allocated to
the Trading Advisor, which shall consist of the Allocated Net Assets (as defined
in Section 5(c) hereof) plus “notional” funds, if any, allocated to the Trading
Advisor, as specified in writing by the Managing Member and consented to by the
Trading Advisor (the “Assets”), on the terms and conditions and in accordance
with the prohibitions and the trading policies set forth in Exhibit A to this
Agreement as amended from time to time and provided in writing to the Trading
Advisor by the Managing Member (the “Trading Policies”); provided, however, that
the Managing Member may override the instructions of the Trading Advisor without
notice to the Trading Advisor to the extent necessary (i) to comply with the
Trading Policies and with applicable speculative position limits, (ii) to fund
any distributions or redemptions, (iii) to pay the Trading Company’s expenses,
(iv) to the extent the Managing Member believes doing so is necessary for the
protection of the Trading Company, (v) to terminate the futures interest trading
of the Account (as defined in Section 4) with the Trading Advisor, or (vi) to
comply with any applicable law or regulation. The Managing Member agrees not to
override any such instructions for the reasons specified in clauses (ii) or
(iii) of the preceding sentence unless the Trading Advisor fails to comply with
a request of the Managing Member to make the necessary amount of funds available
to the Trading Company within two trading days of such request.  The Trading
Advisor shall not be liable for the consequences of any decision by the Managing
Member to override instructions of the Trading Advisor, except to the extent
that such consequences result from a material breach of this Agreement by the
Trading Advisor or the Trading Advisor fails to comply with the Managing
Member’s decision to override an instruction.  Notwithstanding anything to the
contrary contained in this Agreement, the Trading Company shall have the right
to instruct the Trading Advisor to liquidate any or all positions at any time.
Trading Advisor should have the right to terminate the Agreement if Managing
Member steps in.  Also, Trading Advisor should not be responsible to the results
of any trades which arise from the Managing Member stepping in, and any
resulting losses should not be reflected in the calculation of the fees owed to
the Trading Advisor.
 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
(b) The Trading Advisor shall:
 
(i) Exercise good faith and due care in trading futures interests for the
account of the Trading Company in accordance with the prohibitions and Trading
Policies, and the trading systems, methods, and strategies of the Trading
Advisor described in the PPM, with such changes and additions to such trading
systems, methods or strategies as the Trading Advisor, from time to time,
incorporates into its trading approach for accounts the size of the Trading
Company.
 
(ii) Provide the Managing Member, within 10 business days of the end of a
calendar quarter, and within 20 business days of a separate request which the
Managing Member may reasonably make from time to time with information comparing
the performance of the Trading Company’s account and the performance of all
other client accounts (“Other Accounts”) directed by the Trading Advisor using
the trading systems used by the Trading Advisor on behalf of the Trading Company
over a specified period of time for the purpose of confirming that the Trading
Company has been treated equitably compared to such Other Accounts.  In
providing such information, the Trading Advisor may take such steps as are
necessary to assure the confidentiality of the Trading Advisor’s clients’
identities. The Trading Advisor shall, upon the Managing Member’s request,
consult with the Managing Member concerning any material discrepancies between
the performance of such Other Accounts and the Trading Company’s account. Upon
request by the Managing Member, the Trading Advisor shall promptly inform the
Managing Member in writing of any material discrepancies of which the Trading
Advisor is aware. The Managing Member acknowledges that the following
differences in accounts may cause divergent trading results:  different trading
strategies, methods or degrees of leverage, different trading policies, accounts
experiencing differing inflows or outflows of equity, different risk profiles,
accounts which commence trading at different times and accounts which have
different portfolios or different fiscal years.
 
 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
(iii) Inform the Managing Member when the Trading Advisor’s open positions
maintained by the Trading Advisor exceed the Trading Advisor’s applicable
speculative position limits
 
(iv) Upon request of the Managing Member, promptly provide the Managing Member
with all information concerning the Trading Advisor and its activities
reasonably requested by the Managing Member (including, without limitation,
information relating to changes in control, key personnel, trading approach, or
financial condition).  Additionally, the Trading Advisor agrees to furnish R.J.
O’Brien & Associates, LLC (“RJOB”) in an electronic format as agreed by Trading
Advisor and RJOB  (i) a final report of all trades at the end of each business
day and (ii) a report of any trade made involving a position with a required
initial margin equal to 10% or more of the Assets within 30 minutes after the
Trading Advisor learns that the required initial margin will exceed such
level.   The Trading Advisor further acknowledges and agrees that the timely
provision of all such information is of the essence in order to enable the
Trading Company, its designated entities, and RJOB to monitor and comply with
mandatory risk control algorithms imposed upon the operation of the Trading
Company.
 
(c) All purchases and sales of futures interests pursuant to this Agreement
shall be for the account, and at the risk, of the Trading Company and not for
the account, or at the risk of the Trading Advisor or any of its affiliates or
each of their principals, stockholders, directors, officers, or employees, or
any other person, if any, who controls the Trading Advisor. All brokerage
commissions and related transaction fees arising from such trading by the
Trading Advisor shall be for the account of the Trading Company.
 
(d) Subject to 7(a) hereof, the Trading Advisor shall assume financial
responsibility for any errors committed  by it in transmitting orders for the
purchase or sale of futures interests for the Trading Company’s account
including payment to the Commodity Brokers (as described in Section 4 hereof) of
the floor brokerage commissions, exchange, NFA fees, and other transaction
charges and give-up charges incurred by the Commodity Broker on such trades but
only for the amount of the Commodity Brokers’ out-of-pocket costs in respect
thereof. The Trading Advisor’s errors shall include, but not be limited to,
inputting improper trading signals or communicating incorrect orders to the
Commodity Brokers. The Trading Advisor shall have an affirmative obligation to
promptly notify the Managing Member upon discovery of its own errors with
respect to the account, and the Trading Advisor shall use its best efforts to
identify and promptly notify the Managing Member of any order or trade which the
Trading Advisor reasonably believes was not executed in accordance with its
instructions to any Commodity Broker or such other commodity broker utilized to
execute orders for the Trading Company.
 
 
5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
(e) Prior to the commencement of trading by the Trading Company, the Managing
Member, on behalf of the Fund, shall deliver to the Trading Advisor a trading
authorization appointing the Trading Advisor the Trading Company’s
attorney-in-fact for such purpose (a form of which is attached hereto as Exhibit
B).
 
(f) In performing services to the Trading Company, the Trading Advisor shall
utilize its Centurion Short-Term Trading Program (the “Trading Program”), as to
be described in the PPM, and as modified from time to time. The Trading Advisor
shall give the Managing Member prior written notice of any change in the Trading
Program that the Trading Advisor considers to be material (and shall not effect
such change on behalf of the Trading Company without the Managing Member’s
consent), including any additional futures interests to be traded by the Trading
Advisor not already listed on Exhibit C.  Changes in the futures interests
traded, provided that such futures interests are listed on Exhibit C, shall not
be deemed a modification of the Trading Program.
 
3.  
Trading Advisor as an Independent Contractor.

 
For all purposes of this Agreement, the Trading Advisor shall be deemed to be an
independent contractor and shall, unless otherwise expressly provided herein or
authorized, have no authority to act for or represent the Trading Company in any
way or otherwise be deemed an agent of the Trading Company and/or the
Fund.  Nothing contained herein shall be deemed to require the Trading Company
to take any action contrary to its governing documents as from time to time in
effect, or any applicable law or rule or regulation of any regulatory or
self-regulatory body, exchange, or board. Nothing herein contained shall
constitute the Trading Advisor or the Managing Member as members of any
partnership, joint venture, association, syndicate or other entity, or be deemed
to confer on any of them any express, implied, or apparent authority to incur
any obligation or liability on behalf of any other. It is expressly agreed that
the Trading Advisor is neither a promoter, sponsor, nor issuer with respect to
the Trading Company or the Fund, nor does the Trading Advisor have any authority
or responsibility with respect to the offer, sale or issuance of Units of the
Fund.
 
4.  
Futures Broker.

 
The Trading Advisor shall effect all transactions in futures interests for the
Trading Company through the Trading Company’s separate account of the Trading
Company to be traded exclusively by the Trading Advisor (the “Account”)
maintained with RJOB or such commodity broker or brokers as the Managing Member
shall direct and appoint from time to time (the “Futures Brokers”).
 
Notwithstanding the foregoing, the Trading Advisor may execute trades through
brokers other than those employed by RJOB and its affiliates so long as
arrangements (including executed give-up agreements) are made for such floor
brokers to “give-up” or transfer the positions to RJOB in conformity with the
Trading Policies set forth in Exhibit A attached hereto.
 
 
6

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
5.  
Fees.

 
(a) For the services to be rendered to the Trading Company by the Trading
Advisor under this Agreement:
 
(i) The Trading Company shall pay the Trading Advisor a monthly management fee
equal to 1/12 of *% (a *% annual rate) of the Assets allocated to it (as defined
in Section 2(a) hereof) as of the last day of each month (the “Management
Fee”).  The Management Fee is payable in arrears within 20 Business Days of the
end of the month for which it was calculated.  For purposes of this Agreement,
“Business Day” shall mean any day which the securities markets are open in the
United States.
 
(ii) The Trading Company shall pay the Trading Advisor a quarterly incentive fee
equal to *% of the New Trading Profit (as defined in Section 5(d) hereof) (the
“Incentive Fee”).  The initial incentive period will commence on the date the
Trading Advisor commences trading the Account and shall end on the last day of
the calendar quarter after such date.  The Incentive Fee is payable within 20
Business Days of the end of the calendar quarter for which it was calculated.
 
(b) If this Agreement is terminated on a date other than the last day of a
calendar quarter, the Incentive Fee shall be determined as if such date were the
end of a calendar quarter. If this Agreement is terminated on a date other than
the end of a month, the Management Fee described above shall be determined as if
such date were the end of a month, but such fee shall be prorated based on the
ratio of the number of trading days in the month through the date of termination
to the total number of trading days in the month. If, during any month after the
Trading Advisor commences trading operations on behalf of the Account (including
the month in which the Trading Advisor commences such operations), the Trading
Company does not conduct business operations, or suspends trading for the
Account, or, as a result of an act or material failure to act by the Trading
Advisor, is otherwise unable to utilize the trading advice of the Trading
Advisor on any of the trading days of that month for any reason, the Management
Fee shall be prorated based on the ratio of the number of trading days in the
month which the Account engaged in trading operations or utilizes the trading
advice of the Trading Advisor to the total number of trading days in the month.
The Management Fee payable to the Trading Advisor for the month in which the
Trading Company begins to receive trading advice from the Trading Advisor
pursuant to this Agreement shall be prorated based on the ratio of the number of
trading days in the month from the day the Trading Company begins to receive
such trading advice to the total number of trading days in the month. In the
event that there is an increase or decrease in the Assets as of any day other
than the first day of a month, the Trading Advisor shall be paid a pro rata
Management Fee on such increase or decrease in the Assets for such month.
 
(c) The term “Allocated Net Assets” shall mean the total assets of the Trading
Company allocated to the Account (including, but not limited to, all cash and
cash equivalents, accrued interest and amortization of original issue discount,
and the market value (marked-to-market) of all open futures interest positions
and other assets of the Account) less all liabilities of the Trading Company
determined in accordance with generally accepted accounting principles
consistently applied under the accrual basis of accounting. Unless generally
accepted accounting principles require otherwise, the market value of a futures
or option contract traded on a United States exchange shall mean the settlement
price on the exchange on which the particular futures or option contract shall
be traded by the Trading Advisor on behalf of the Account with respect to which
the Net Assets are being determined; provided, however, that if a contract could
not be liquidated on such day due to the operation of daily limits or other
rules of the exchange on which that contract shall be traded or otherwise, the
settlement price on the first subsequent day on which the contract could
be  liquidated shall be the market value of such contract for such day, or if a
contract could not be liquidated on such day due to the exchange being closed
for an exchange holiday, the settlement price on the most recent preceding day
on which the contract could have been liquidated shall be the market value of
such contract for such day.  The market value of a forward contract or a futures
or option contract traded on a foreign exchange or market shall mean its market
value as determined by the Managing Member on a basis consistently applied for
each different variety of contract.
 
 

--------------------------------------------------------------------------------

* Confidential material redacted and filed separately with the Commission.
 
 
7

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
(d) The term “New Trading Profit” shall mean net futures interest trading
profits (realized and unrealized) on the Assets, decreased proportionally by the
Trading Advisor’s monthly Management Fees and brokerage commissions and NFA fees
applicable to the Account.  Interest income is not included in New Trading
Profit. Extraordinary expenses do not reduce New Trading Profit.  Such trading
profits and items of decrease shall be determined from the end of the last
calendar quarter in respect of which an Incentive Fee was earned by the Trading
Advisor or, if no Incentive Fee has been earned previously by the Trading
Advisor, from the date that the Trading Advisor commenced managing the Assets,
to the end of the calendar quarter as of which such Incentive Fee calculation is
being made. New Trading Profit shall be calculated before reduction for
Incentive Fees paid or accrued so that the Trading Advisor does not have to earn
back Incentive Fees.
 
(e) If any payment of Incentive Fees is made to the Trading Advisor on account
of New Trading Profit earned by the Trading Advisor and the Trading Advisor
thereafter fails to earn New Trading Profit or experiences losses for any
subsequent incentive period, the Trading Advisor shall be entitled to retain
such amounts of Incentive Fees previously paid to the Trading Advisor in respect
of such New Trading Profit. No Incentive Fees shall be payable to the Trading
Advisor until the Trading Advisor has earned New Trading Profit; provided,
however, that if the Assets are reduced because of redemptions that occur at the
end of, and/or subsequent to, a calendar quarter in which the Trading Advisor
experiences a futures interest trading loss for the Trading Company, the trading
loss that must be recovered before the Trading Advisor will be deemed to
experience New Trading Profit in a subsequent calendar quarter will be equal to
the amount determined by (x) dividing the Assets after such decrease by the
Assets in immediately before such decrease and (y) multiplying that fraction by
the amount of the unrecovered futures interest trading loss prior to such
decrease. In the event that the Trading Advisor experiences a trading loss in
more than one calendar quarter without the Trading Company paying an intervening
Incentive Fee and Assets are reduced in more than one such calendar quarter
because of redemptions, then the trading loss for each such calendar quarter
shall be adjusted in accordance with the formula described above and such
reduced amount of futures interest trading loss shall be carried forward and
used to offset subsequent futures interest trading profits. No Incentive Fees
shall be payable to the Trading Advisor until the Trading Advisor has earned New
Trading Profit.
 
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
 
6.  
Term

 
(a) This Agreement shall continue in effect for a period of one year from the
date the Agreement was entered into unless otherwise terminated as set forth in
this Section 6. The Trading Advisor may terminate this Agreement at the end of
such one-year period by providing prior written notice of termination to the
Trading Company at least sixty days prior to the expiration of such one-year
period. If the Agreement is not terminated upon the expiration of such one-year
period, this Agreement shall automatically renew for an additional one-year
period and shall continue to renew for additional one-year periods until this
Agreement is otherwise terminated, as provided for herein.  This Agreement shall
automatically terminate if the Trading Company is dissolved
 
(b) The Trading Company and Managing Member each shall have the right to
terminate this Agreement in its discretion (i) at any month end upon five days’
prior written notice to the Trading Advisor, or (ii) at any time upon prior
written notice to the Trading Advisor upon the occurrence of any of the
following events: (A) if any person described as a “principal” of the Trading
Advisor in the PPM ceases for any reason to be an active “principal” of the
Trading Advisor; (B) if the Trading Advisor becomes bankrupt or insolvent; (C)
if the Trading Advisor is unable to use its trading systems or methods as in
effect on the date hereof and as modified in the future for the benefit of the
Trading Company; (D) if the registration, as a commodity trading advisor, of the
Trading Advisor with the CFTC or its membership in the NFA is revoked,
suspended, terminated, or not renewed, or limited or qualified in any respect;
(E) except as provided in Section 12 hereof, if the Trading Advisor merges or
consolidates with, or sells or otherwise transfers its advisory business, or all
or a substantial portion of its assets, any portion of its futures interest
trading systems or methods, or its goodwill to, any individual or entity; (F)
if, at any time, the Trading Advisor materially violates any Trading Policy or
administrative policy, except with the prior express written consent of the
Managing Member; or (G) if the Trading Advisor fails in a material manner to
perform any of its obligations under this Agreement and does not cure such
failure within 30 days after receipt of written notice thereof.
 
(c) The Trading Advisor may terminate this Agreement at any time, upon  written
notice to the Trading Company and Managing Member, in the event: (A) that the
Managing Member imposes additional trading limitation(s) in the form of one or
more Trading Policies or administrative policies that the Trading Advisor does
not consent to, such consent not to be unreasonably withheld; (B) the Managing
Member objects to the Trading Advisor implementing a proposed material change to
the Trading Program and the Trading Advisor certifies to the Managing Member in
writing that it believes such change is in the best interests of the Trading
Company; (C) the Managing Member or the Trading Company materially breaches this
Agreement and does not correct the breach within ten days of receipt of a
written notice of such breach from the Trading Advisor;; (D) the Trading Company
becomes bankrupt or insolvent, or (F) the registration of the Managing Member
with the CFTC as a commodity pool operator or its membership in the NFA is
revoked, suspended, terminated or not renewed, or limited or qualified in any
respect.  If the Managing Member or Trading Company merges, consolidates or
sells a substantial portion of its assets pursuant to Section 11 of this
Agreement, the Trading Advisor may terminate this Agreement upon prior written
notice to the Managing Member and Trading Company.
 
 
9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
(d) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 6 shall be without penalty or
liability to any party, on account of such termination.
 
(e) The indemnities set forth in Section 7 hereof shall survive any termination
of this Agreement.
 
7.  
Standard of Liability: Indemnifications.

 
(a) Limitation of Trading Advisor Liability. In respect of the Trading Advisor’s
role in the futures interests trading of the Trading Company, the Trading
Advisor shall not be liable to the Trading Company or the Managing Member or
their partners, directors, officers, principals, managers, members,
shareholders, employees, controlling persons or successors and assigns except
that the Trading Advisor shall be liable for acts or omissions that constitute a
breach of this Agreement or a representation, warranty or covenant made by it
herein, or for an acts or omissions that result from the intentional acts,
willful misconduct or gross negligence of the Trading Advisor.
 
(b) Trading Advisor Indemnity in Respect of Management Activities. The Trading
Advisor shall indemnify, defend and hold harmless the Trading Company and the
Managing Member, and their respective directors and officers, from and against
any and all losses, claims, damages, liabilities (joint and several), costs, and
expenses (including any reasonable investigatory, legal, accounting and other
expenses incurred in connection with, and any amounts paid in, any litigation or
other proceeding or any settlement; provided that, solely in the case of a
settlement, the Trading Advisor shall have approved such settlement) incurred by
them in connection with this Agreement to extent any such losses, claims,
damages, liabilities, costs and expenses arise from the Trading Advisor’s
intentional acts, gross negligence or willful misconduct.
 
(c) Trading Company Indemnity in Respect of Management Activities.  The Trading
Company shall indemnify, defend and hold harmless the Trading Advisor and its
directors and officers, from and against any and all losses, claims, damages,
liabilities (joint and several), costs and expenses (including any reasonable
investigatory, legal, accounting and other expenses incurred in connection with,
and any amounts paid in, any litigation or other proceeding or any settlement;
provided that, solely in the case of a settlement, the Trading Company shall
have approved such settlement) incurred by them in connection with this
Agreement except to the extent any such losses, claims, damages, liabilities,
costs and expenses arise from the Trading Advisor’s intentional acts, gross
negligence or willful misconduct.
 
 
10

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
(d) Trading Advisor Indemnity in Respect of Sale of the Fund’s Units. The
Trading Advisor shall indemnify, defend and hold harmless the Trading Company,
the Fund, the Managing Member, and their respective directors and, officers,
from and against any and all losses, claims, damages, liabilities, costs, and
expenses, (joint and several), to which any indemnified person may become
subject (including any reasonable investigatory, legal, accounting and other
expenses incurred in connection with, and any amounts paid in, any litigation or
other proceeding or any settlement; provided that, solely in the case of a
settlement, the Trading Advisor shall have approved such settlement, and in
connection with any administrative proceedings), in respect of the offer or sale
of Units, insofar as such losses, claims, damages, liabilities, costs, or
expenses (or action in respect thereof) arise out of, or are based upon : any
misstatement of material fact or failure to state a material fact necessary to
make the statements made not misleading relating or with respect to the Trading
Advisor, or any of its principals, or their operations, trading systems, methods
or performance, which was made in the Fund’s PPM or any amendment or supplement
thereto or any other sales literature and approved by the Trading Advisor for
inclusion therein.
 
(e) Trading Company Indemnity in Respect of Sale of Units. Trading Company shall
indemnify, defend and hold harmless the Trading Advisor and its directors and
officers from and against any loss claim, damage, liability, cost, and expense,
joint and several, to which any indemnified person may become subject (including
any reasonable investigatory, legal, accounting and other expenses incurred in
connection with, and any amounts paid in, any litigation or other proceeding or
any settlement; provided that, solely in the case of a settlement, the Trading
Company and the Fund shall have approved such settlement, and in connection with
any administrative proceedings), in respect of the offer or sale of the Fund’s
Units, unless such loss, claim, damage, liability, cost, or expense (or action
in respect thereof) arises out of, or is based upon (i) a breach by the Trading
Advisor of any applicable laws or regulations or any representation, warranty or
agreement in this Agreement; or (ii) any materially untrue statement of material
fact or failure to state a material fact necessary to make the statement made
not misleading relating or with respect to the Trading Advisor, or any of its
principals or their operations, trading systems, methods or performance that was
made in the Fund’s PPM or in any other sales literature approved by the Trading
Advisor for inclusion therein.
 
(f) Subject to Section 7(a) hereof, the foregoing agreements of indemnity shall
be in addition to, and shall in no respect limit or restrict, any other remedies
which may be available to an indemnified person.
 
(g) Promptly after receipt by an indemnified person of notice of the
commencement of any action, claim, or proceeding to which any of the indemnities
may apply, the indemnified person will notify the indemnifying party in writing
of the commencement thereof if a claim in respect thereof is to be made against
the indemnifying party hereunder; but the omission so to notify the indemnifying
party will not relieve the indemnifying party from any liability that the
indemnifying party may have to the indemnified person hereunder, except where
such omission has materially prejudiced the indemnifying party. In case any
action, claim, or proceeding is brought against an indemnified person and the
indemnified person notifies the indemnifying party of the commencement thereof
as provided above, the indemnifying party will be entitled to participate
therein and, to the extent that the indemnifying party desires, to assume the
defense thereof with counsel selected by the indemnifying party and not
unreasonably disapproved by the indemnified person. After notice from the
indemnifying party to the indemnified person of the indemnifying party’s
election so to assume the defense thereof as provided above, the indemnifying
party will not be liable to the indemnified person under the indemnity
provisions hereof for any legal and other expenses subsequently incurred by the
indemnified person in connection with the defense thereof, other than reasonable
costs of investigation.
 
 
11

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
Notwithstanding the preceding paragraph, if in any action, claim, or proceeding
as to which indemnification is or may be available hereunder, an indemnified
person reasonably determines that its interests are or may be adverse, in whole
or in part, to the indemnifying party’s interests or that there may be legal
defenses available to the indemnified person that are different from, in
addition to, or inconsistent with the defenses available to the indemnifying
party, the indemnified person may retain its own counsel in connection with such
action, claim, or proceeding and will be indemnified (provided the indemnified
person is so entitled) by the indemnifying party for any legal and other
expenses reasonably incurred in connection with investigating or defending such
action, claim, or proceeding.
 
In no event will the indemnifying party be liable for the fees and expenses of
more than one counsel for all indemnified persons in connection with any one
action; claim, or proceeding or in connection with separate but similar or
related actions, claims, or proceedings in the same jurisdiction arising out of
the same general allegations. The indemnifying party will not be liable for any
settlement of any action, claim, or proceeding effected without the indemnifying
party’s express written consent, but if any action, claim, or proceeding, is
settled with the indemnifying party’s express written consent, the indemnifying
party will indemnify, defend, and hold harmless an indemnified person as
provided in this Section 7.
 
8.  
Right to Advise Others and Uniformity of Acts and Practices.

 
(a) The Trading Advisor is engaged in the business of advising clients as to the
purchase and sale of futures interests. During the term of this Agreement, the
Trading Advisor, its principals and affiliates, will be advising other clients
(including affiliates and the stockholders, officers, directors, and employees
of the Trading Advisor and its affiliates and their families) and trading for
their own accounts. The Trading Advisor will use reasonable efforts to implement
a fair and consistent allocation policy that seeks to ensure that all clients
are treated equitably and positions allocated as nearly as possible in
proportion to the assets available for trading of the accounts managed or
controlled by the Trading Advisor.  Upon written request, the Managing Member
may request a copy of the Trading Advisor’s procedures regarding the equitable
treatment of trades across accounts.  Such procedures shall be provided to the
Managing Member within 30 days of such request by the Managing Member.  Except
as otherwise set forth herein, the Trading Advisor and its principals and
affiliates agree to treat the Trading Company in a fiduciary capacity to the
extent recognized by applicable law, but subject to that standard.  Under no
circumstances shall the Trading Advisor by any act or omission knowingly or
intentionally favor any account advised or managed by the Trading Advisor over
the account of the Trading Company in any way or manner. Nothing contained in
this Section 8(a) shall preclude the Trading Advisor from charging different
management and/or incentive fees to its clients. Subject to the Trading
Advisor’s obligations under applicable law, the Trading Advisor or any of its
principals or affiliates shall be free to advise and manage accounts for other
clients and shall be free to trade on the basis of the same trading systems,
methods, or strategies employed by the Trading Advisor for the account of the
Trading Company, or trading systems, methods, or strategies that are entirely
independent of, or materially different from, those employed for the account of
the Trading Company, and shall be free to compete for the same futures interests
as the Trading Company or to take positions opposite to the Trading Company,
where such actions do not knowingly or intentionally prefer any of such accounts
over the account of the Trading Company on an overall basis.
 
 
12

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
(b) The Trading Advisor shall not be restricted as to the number or nature of
its clients, except that: (i) so long as the Trading Advisor acts as a trading
advisor for the Trading Company, neither the Trading Advisor nor any of its
principals or affiliates shall knowingly hold any position or control any other
account that would cause the Trading Company, the Trading Advisor, or the
principals or affiliates of the Trading Advisor to be in violation of the CEA or
any regulations promulgated thereunder, any other applicable law, or any
applicable rule or regulation of the CFTC or any other regulatory or self
regulatory body, exchange, or board; and (ii) neither the Trading Advisor nor
any of its principals or affiliates shall render futures interests trading
advice to any other individual or entity or otherwise engage in activity that
shall knowingly cause positions in futures interests to be attributed to the
Trading Advisor under the rules or regulations of the CFTC or any other
regulatory or self regulatory body, exchange, or board so as to require the
significant modification of positions taken or intended for the account of the
Fund; provided that the Trading Advisor may modify its trading systems, methods
or strategies to accommodate the trading of additional funds or accounts.  If
applicable speculative position limits are exceeded by the Trading Advisor in
the opinion of (i) independent counsel (who shall be other than counsel to the
Trading Company), (ii) the CFTC, or (iii) any other regulatory or self
regulatory body, exchange, or board, the Trading Advisor and its principals and
affiliates shall promptly liquidate positions in all of their accounts,
including the Trading Company’s account, as to which positions are attributed to
the Trading Advisor as nearly as possible in proportion to the accounts′
respective amounts available for trading (taking into account different degrees
of leverage and “notional” equity) to the extent necessary to comply with the
applicable position limits.
 
9.  
Representations, Warranties, and Covenants of the Trading Advisor.

 
(a) Representations and Warranties of the Trading Advisor. The Trading Advisor
represents and warrants to and agrees with the Managing Member and the Trading
Company as follows:
 
(i) It will exercise good faith and due care in implementing the Trading Program
on behalf of the Trading Company or any other trading programs agreed to by the
Managing Member and the Trading Advisor.
 
 
13

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
(ii) The Trading Advisor shall follow and comply with, at all times, the Trading
Policies.
 
(iii) The Trading Advisor is duly organized, validly existing and in good
standing under the laws of the state of its organization and is qualified to do
business as a foreign corporation or and is in good standing in each other
jurisdiction in which the nature or conduct of its business requires such
qualification and the failure to so qualify would materially adversely affect
the Trading Advisor’s ability to perform its duties under this Agreement. The
Trading Advisor has full power and authority to perform its obligations under
this Agreement. The only principals of the Trading Advisor are those set forth
in the PPM (the “Trading Advisor Principals”).
 
(iv) This Agreement has been duly and validly authorized, executed and delivered
on behalf of the Trading Advisor and is a valid and binding agreement of the
Trading Advisor enforceable in accordance with its terms.
 
(v) Each of the Trading Advisor and the Trading Advisor Principals has all
federal, state and foreign governmental, regulatory and exchange licenses and
approvals and has effected all filings and registrations with federal, state and
foreign governmental and regulatory agencies required to conduct its business
and required to perform its or his obligations under this Agreement. The Trading
Advisor is registered as a commodity trading advisor under the CEA and is a
member of the NFA in such capacity.
 
(vi) The execution and delivery of this Agreement, the incurrence of the
obligations set forth herein, the consummation of the transactions contemplated
herein and the payment of the fees hereunder will not violate, or constitute a
breach of, or default under, the certificate of incorporation or bylaws (or any
other organizational documents) of the Trading Advisor or any agreement or
instrument by which it is bound or of any order, rule, law or regulation binding
on it of any court or any governmental body or administrative agency or panel or
self-regulatory organization having jurisdiction over it.
 
(vii) Except as set forth in the PPM  there have not been and there is not
pending, or to the best of the Trading Advisor’s knowledge, threatened, any
action, suit or proceeding before or by any court or other governmental body to
which the Trading Advisor or any Trading Advisor Principal is or was a party, or
to which any of the assets of the Trading Advisor is or was subject and which
resulted in or might reasonably be expected to result in any material adverse
change in the condition, financial or otherwise, business or prospects of the
Trading Advisor.  None of the Trading Advisor or any Trading Advisor Principal
has received any notice of an investigation by the NFA, CFTC or other
administrative agency or self-regulatory body (whether United States or foreign)
regarding noncompliance by the Trading Advisor or any of the Trading Advisor
Principals with the CEA or any other applicable law.
 
(viii) Neither the Trading Advisor nor any Trading Advisor Principal has
received, or is entitled to receive, directly or indirectly, any commission,
finder’s fee, similar fee, or rebate from any person in connection with the
organization or operation of the Trading Company and the Fund.
 
 
14

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
(ix) Neither the Trading Advisor nor any Trading Advisor Principal will use or
distribute the Fund’s PPM or any selling literature or engage in any selling
activities whatsoever in connection with the offering of the Units.
 
(xvi) The foregoing representations and warranties shall be continuing during
the term of this Agreement and if at any time any event shall occur which could
make any of the foregoing representations or warranties inaccurate, the Trading
Advisor shall promptly notify the Managing Member and the Trading Company of the
nature of such event.


(b) Covenants of the Trading Advisor.  The Trading Advisor covenants and agrees
that:
 
(i) The Trading Advisor shall maintain all registrations and memberships
necessary for the Trading Advisor to continue to act as described herein and to
at all times comply in all respects with all applicable laws, rules, and
regulations, to the extent that the failure to so comply would have a materially
adverse effect on the Trading Advisor’s ability to act as described herein.
 
(ii) The Trading Advisor shall inform the Managing Member promptly after the
Trading Advisor or any Trading Advisor Principal receives notice that it is the
subject of any investigation, claim or proceeding of any regulatory authority
having jurisdiction over such person or becomes a named party to any litigation
materially affecting (or which may, with the passage of time, materially affect)
the business of the Trading Advisor. The Trading Advisor shall also inform the
Managing Member promptly if the Trading Advisor or any of its officers becomes
aware of any breach of this Agreement by the Trading Advisor.
 
(iii) The Trading Advisor agrees to cooperate by providing information regarding
itself and its performance which is reasonably required in connection with the
preparation of any amendments or supplements to the PPM (subject to the
limitation set forth in Section 1 hereof).
 
10.  
Representations and Warranties of the Trading Company and the Managing Member;
Covenants of the Managing Member.

 
(a) The Trading Company and the Managing Member represent and warrant to the
Trading Advisor, as follows:
 
(i) The Trading Company is a Delaware limited liability company formed pursuant
to its organizational documents and Delaware law and is validly existing and in
good standing under the laws of the State of Delaware with full power and
authority to engage in the trading of futures interests and to engage in its
other contemplated activities as described in the PPM; the Trading Company is
qualified to do business in each jurisdiction in which the nature or conduct of
its business requires such qualification and where failure to be so qualified
could materially adversely affect the Trading Company’s ability to perform its
obligations hereunder.
 
 
15

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
(ii) The Managing Member is duly organized and validly existing and in good
standing as a limited liability company under the laws of the State of Delaware
and is qualified to do business and is in good standing as a foreign corporation
in each jurisdiction in which the nature or conduct of its business requires
such qualification and where the failure to be so qualified could materially
adversely affect the Managing Member’s ability to perform its obligations
hereunder.
 
(iii) The Trading Company and the Managing Member have full power and authority
under applicable law to conduct their business and to perform their respective
obligations under this Agreement and as described in the PPM.
 
(iv) This Agreement has been duly and validly authorized, executed and delivered
by the Managing Member on behalf of the Trading Company and constitutes a valid,
binding and enforceable agreement of the Trading Company and the Managing Member
in accordance with its terms.
 
(v) The execution and delivery of this Agreement, the incurrence of the
obligations set forth herein and the consummation of the transactions
contemplated herein and in the PPM will not violate, or constitute a breach of,
or default under, the Managing Member’s organizational documents, or the Trading
Company’s organizational documents, or any material agreement or instrument by
which either the Managing Member or the Trading Company, as the case may be, is
bound or any material order, rule, law or regulation applicable to the Managing
Member or the Trading Company of any court or any governmental body or
administrative agency or panel or self-regulatory organization having
jurisdiction over the Managing Member or the Trading Company.
 
(vi) There have not been in the five years preceding the date of this Agreement
and there is not pending or, to the Managing Member’s knowledge, threatened, any
action, suit or proceeding at law or in equity before or by any court or by any
federal, state, municipal or other governmental body or any administrative,
self-regulatory or commodity exchange organization to which the Managing Member
or the Trading Company is or was a party, or to which any of the assets of the
Managing Member or the Trading Company is or was subject; and neither the
Managing Member nor any of the principals of the Managing Member (“Managing
Member Principals”) has received any notice of an investigation by the NFA, CFTC
or any other administrative or self-regulatory organization regarding
non-compliance by the Managing Member or the Managing Member Principals or the
Trading Company with the CEA, the Securities Act of 1933, as amended, or any
applicable laws.
 
(vii) The Managing Member and the Managing Member Principals have all federal,
state and foreign governmental, regulatory and exchange approvals and licenses,
and have effected all filings and registrations with federal, state and foreign
governmental agencies required to conduct their business or required to perform
their obligations under this Agreement and will maintain all such required
approvals, licenses, filings and registrations for the term of this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
(viii) The Trading Company is and shall remain in material compliance in all
respects with all laws, rules, regulations and orders of any government,
governmental agency or self-regulatory organization applicable to its business
as described in this Agreement.
 
(ix) The foregoing representations and warranties shall be continuing during the
term of this Agreement and if at any time any event shall occur which could make
any of the foregoing representations or warranties inaccurate, the Managing
Member shall promptly notify the Trading Advisor of the nature of such event.
 
(x) The Trading Company and the Fund are Qualified Eligible Persons as set forth
in CFTC Rule 4.7. The Trading Company acknowledges and understands that, based
upon this representation, the Trading Advisor has claimed an exemption from
certain CFTC regulations governing the activities of commodity trading advisors.
 
(xi) Neither the Trading Company nor the Fund is are (i) an “employee benefit
plan” within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) which is subject to ERISA, (ii) a
“plan” as defined in Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”), (iii) an entity the assets of which are deemed to be the
assets of such an employee benefit plan or plan as a result of the operation of
ERISA and the regulations issued thereunder, or (iv) an entity the assets of
which are subject to laws that operate in a manner similar to Section 404 or 406
of ERISA or Section 4975 of the Code.
 
(xii) the Fund’s PPM and any materials prepared or distributed by the Managing
Member with respect to the Trading Company or the Fund do not contain any
misstatements of material fact and do not omit to state any information
necessary to make any statement made therein not misleading.
 
(b) Covenants of the Managing Member. The Managing Member covenants and agrees
that:
 
(i) `The Managing Member shall maintain all registrations and memberships
necessary for the Managing Member to continue to act as described herein and to
all times comply in all respects with all applicable laws, rules, and
regulations, to the extent that the failure to so comply would have a materially
adverse effect on the Managing Member’s ability to act as described herein.
 
(ii) The Managing Member shall inform the Trading Advisor immediately as soon as
the Managing Member or any of their principals becomes the subject of any
lawsuit, investigation, claim, or proceeding of any regulatory authority having
jurisdiction over such person or becomes a named party to any litigation
materially affecting the business of the Managing Member or the Trading Company.
The Managing Member shall also inform the Trading Advisor immediately if the
Managing Member or the Trading Company or any of their officers become aware of
any material breach of this Agreement by the Managing Member or the Trading
Company.
 
 
17

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.


11.  
Merger or Transfer of Assets.

 
The Managing Member, Trading Company or the Trading Advisor may merge or
consolidate with, or sell or otherwise transfer its business, or all or a
substantial portion of its assets, to any entity upon written notice to the
other parties.
 
12.  
Complete Agreement.

 
This Agreement constitutes the entire agreement between the parties with respect
to the matters referred to herein, and no other agreement, verbal or otherwise,
shall be binding as between the parties unless in writing and signed by the
party against whom enforcement is sought.
 
13.  
Assignment.

 
Subject to Section 11, hereof, this Agreement may not be assigned, transferred
by operation of law, change in control or otherwise, by any party hereto without
the express prior written consent of the other parties hereto.
 
14.  
Amendment.

 
This Agreement may not be amended except by the written consent of the parties
hereto.  No waiver of any provision of this Agreement shall be implied from any
course of dealings between the parties, from any failure by any party to assert
its rights hereunder or any occasion or series of occasions.
 
15.  
Severability.

 
The invalidity or unenforceability of any provision of this Agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained and any such invalid
provision or covenant shall be deemed to be severable.
 
16.  
Disclosures regarding Trading Advisor.

 
(a) The Managing Member, the Trading Company and the Fund will not distribute or
supplement any materials that mention or relate to the Trading Advisor unless
the Trading Advisor has previously approved the content that mentions or relates
to the Trading Advisor. .
 
 
18

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
17. Track Record.  The track record and other performance information of the
Trading Company and/or the Fund shall be the property of the Managing Member and
not the Trading Advisor.
 
18.  Use of Name.
 
Upon termination of this Agreement, the Trading Company, at its expense, as
promptly as practicable:  (i) shall take all necessary action to cause the PPM
of the Fund and organizational documents of the Fund to be amended in order to
eliminate any reference to "Centurion Investment Management, LLC” (except to the
extent required by law, regulation or rule); and (ii) shall cease to use in any
other manner, including, but not limited to, use in any sales literature or
promotional material, the name “Centurion Investment Management LLC" or any
name, mark or logo type derived from it or similar to it (except to the extent
required by law, regulation or rule).


19.  Notices.
 
All notices required to be delivered under this Agreement shall be in writing
and shall be effective when delivered personally on the day delivered, by
facsimile on receipt confirmation, by email followed by delivery of an original,
or when given by registered or certified mail, postage prepaid, return receipt
requested, on the second business day following the day on which it is so
mailed, addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):
 

 
if to the Trading Company:
 
 
OASIS Centurion, LLC
 c/o R. J. O’Brien Fund Management, LLC
222 S. Riverside Plaza
Suite 900
Chicago, Illinois 60606
Facsimile: 312-373-4831
Email: jdematteo@rjobrien.com
     
if to the Managing Member:
     
R. J. O’Brien Fund Management, LLC
222 S. Riverside Plaza
Suite 900
Chicago, Illinois 60606
Facsimile: 312-373-4831
Email: jdematteo@rjobrien.com
   

 
 
19

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 

 
With a copy to:
     
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Attn: Timothy P. Selby
Facsimile: (212) 210-9444
Email: timothy.selby@alston.com
 
 
if to the Trading Advisor:
 
 
Centurion Investment Management LLC
590 Madison Avenue
34th Floor
New York, NY  10022
212-518-3567
262-789-6699
E-mail Umran.zia@centurionim.com
 

20.  
Continuing Nature of Representations, Warranties and Covenants: Survival.

 
All representations, warranties and covenants contained in this Agreement shall
be continuing during the term of this Agreement and the provisions of this
Agreement shall survive the termination of this Agreement with respect to any
matter arising while this Agreement was in effect.  Each party hereby agrees
that as of the date of this Agreement it is, and during its term shall be, in
compliance with its representations, warranties and covenants herein
contained.  In addition, if at any time any event occurs which would make any of
such representations, warranties or covenants not true, the affected party will
promptly notify the other parties of such fact.
 
21.  
Third-Party Beneficiaries.

 
This Agreement is not intended and shall not convey any rights to a party to
this Agreement.
 
22.  
Governing Law.

 
This Agreement and any amendment hereto shall be governed by, and construed in
accordance with, the laws of the State of Illinois, United States of America
(excluding the law thereof which requires the application of, or reference to,
the law of any other jurisdiction).  Each party hereto expressly and irrevocably
agrees (a) that it waives any objection, and specifically consents, to venue in
the United States federal or state courts located in the City of Chicago, State
of Illinois, United States of America, so that any action at law or in equity
may be brought and maintained in any such court, and (b) that service of process
in any such action may be effected against such party by certified or registered
mail or in any other manner permitted by applicable United States Federal Rules
of Civil Procedure or rules of the Courts of the State of Illinois.  In addition
each party hereto expressly and irrevocably waives, in respect of any action
brought in any United States federal or state court located in the City of
Chicago, State of Illinois or any resulting judgment, any objection, and hereby
specifically consents, to the jurisdiction of any such court and agrees not to
seek to change the situs of such action or to assert that any other court in any
other jurisdiction is a more suitable forum for the hearing and adjudication of
any claim or dispute raised in such action.
 
 
20

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
23.  
Headings.

 
Headings to sections herein are for the convenience of the parties only and are
not intended to be part of or to affect the meaning or interpretation of this
Agreement.
 
24.  
Successors.

 
This Agreement including the representations, warranties and covenants contained
herein shall be binding upon and inure to the benefit of the parties hereto,
their successors and permitted assigns, and no other person shall have any right
or obligation under this Agreement.
 
25.  
Counterparts.

 
This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
 
26.  
Waiver of Breach.

 
The waiver by any party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach or of a breach by
any other party.  The failure of a party to insist upon strict adherence to any
provision of the Agreement shall not constitute a waiver or thereafter deprive
such party of the right to insist upon strict adherence.
 


 
 
 
 
 SIGNATURE PAGE FOLLOWS
 


 
21

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.


 


 
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 

 
 
OASIS Centurion, LLC
by R.J. O’Brien Fund Management, LLC
Managing Member
 
 
By /s/ Julie M. DeMatteo
Name: Julie M. DeMatteo
Title: Managing Director
     
R.J. O’Brien Fund Management, LLC
 
 
By /s/ Julie M. DeMatteo
Name: Julie M. DeMatteo
Title: Managing Director
     
 Centurion Investment Management, LLC
 
By /s/ Umran Zia
Name: Umran Zia
Title: CEO


 
 
22

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
EXHIBIT A
 
 
Trading Policies
 
1.           The Trading Advisor will not employ the trading technique commonly
known as “pyramiding,” in which the Trading Advisor uses unrealized profits on
existing positions in a given futures interest due to favorable price movement
as margin specifically to buy or sell additional positions in the same or a
related futures interest. Taking into account the Trading Company’s open trade
equity (i.e., the profit or loss on an open futures interest position) on
existing positions in determining generally whether to acquire additional
futures interest positions on behalf of the Trading Company will not be
considered to constitute “pyramiding.”
 
2.           The Trading Advisor will not utilize borrowings on behalf of the
Trading Company except if the Trading Company purchases or takes delivery of
commodities. If the Trading Advisor borrows money on behalf of the Trading
Company, the lending entity in such case (the “lender”) may not receive interest
in excess of its interest costs, nor may the lender receive interest in excess
of the amounts which would be charged the Trading Company by unrelated banks on
comparable loans for the same purpose, nor may the lender or any affiliate
thereof receive any points or other financing charges or fees regardless of the
amount. Use of lines of credit in connection with its forward trading does not,
however, constitute borrowing for purposes of this trading limitation.
 
3.           The Trading Advisor will not “churn” the Trading Company’s assets.
Churning is the unnecessary execution of trades so as to generate increased
brokerage commissions.
 
4.           The Trading Advisor will not trade currencies and other commodities
on futures exchanges, in the interbank and forward contract markets with banks,
brokers, dealers, and other financial institutions which the Managing Member has
determined to be non-creditworthy and has provided written notice of such
determination to the Trading Advisor.
 
5.           The Trading Advisor will trade only in those futures interests that
have been approved by the CFTC as suitable for US investors. The Trading Advisor
will not establish new positions in a futures interest on behalf of the Trading
Company for any one contract month or option if such additional positions would
result in a net long or short position for that futures interest requiring as
margin or premium more than 15% of the Trading Company’s agreed upon trading
level, as adjusted from time to time. In addition, the Trading Advisor will, on
behalf of the Trading Company, except under extraordinary circumstances,
maintain positions in futures interests in at least two market segments (i.e.,
agricultural items, industrial items (including energies), metals, currencies,
and financial instruments (including stock, financial, and economic indexes)) at
any one time.
 
6.           The Trading Advisor will not acquire additional positions in any
futures interest on behalf of the Trading Company if such additional positions
would result in the aggregate net long or short positions for all futures
interests requiring as margin or premium for all outstanding positions more than
66 2/3% of the Trading Company’s net assets.
 
7.           The Trading Advisor will not purchase, sell, or trade securities
(except securities approved by the CFTC for investment of customer funds).
 
 
A-1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.

EXHIBIT B
 
COMMODITY TRADING AUTHORITY
 
Dear Centurion Investment Management, LLC:
 
OASIS Centurion, LLC (the “Trading Company”) and R.J. O’Brien Fund Management,
LLC, the Trading Company’s managing member (the “Managing Owner”) do hereby
make, constitute and appoint you as the Trading Company’s attorney-in-fact to
buy and sell futures and forward contracts through such futures commission
merchants as shall be agreed on by you and the Managing Owner on behalf of the
Trading Company, pursuant to the trading program identified in the Agreement
among the Trading Company, the Managing Member and you as of the 17th day of
April, as amended or supplemented, and in accordance with the terms and
conditions of said Agreement.
 
This authorization shall terminate and be null, void and of no further effect
simultaneously with the termination of the said Agreement.
 

 
Very truly yours,
 
 
OASIS Centurion, LLC
by R.J. O’Brien Fund Management, LLC
Managing Member
 
 
By /s/ Julie M. DeMatteo
Name: Julie M. DeMatteo
Title: Managing Director
     
R.J. O’BRIEN FUND MANAGEMENT, LLC
 
 
By /s/ Julie M. DeMatteo
Name: Julie M. DeMatteo
Title: Managing Director

 
 
B-1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.

 
EXHIBIT C
 
FUTURES INTERESTS TRADED
 


 
Trader Market Code
Exchange
Market Description
XM Comdty
SFE
10YR AUS BOND
EO Index
LIFFE
AEX INDEX EURO
AD Curncy
GLOBEX
AUSTRALIAN DOLLAR
BP Curncy
GLOBEX
BRITISH POUND
CN Comdty
MSE
CANADIAN 10YR BOND
CD Curncy
GLOBEX
CANADIAN DOLLAR
UX Index
CBOE
CBOE VIX
DM Index
CBOT
CBT MINI DOW 5
CC Comdty
ICE
COCOA
KC Comdty
ICE
COFFEE
C  Comdty
CBOT
CORN
CT Comdty
ICE
COTTON
DX Curncy
ICE
DOLLAR INDEX
ES Index
CBOT
EMINI SP 500
FA Index
CBOT
EMINI SP MIDCAP 400
GX Index
EUREX
EURX DAX INDEX
VG Index
EUREX
EURX E-STXX 50
OE Comdty
EUREX
EURX EURO-BOBL
RX Comdty
EUREX
EURX EURO-BUND
XU Index
SGX
FTSE CHINA A50
GC Comdty
COMEX
GOLD-COMEX
HO Comdty
NYMEX
HEATING OIL
HG Comdty
COMEX
HI-GRD COPPER
HI Index
HKEX
HS INDEX
HC Index
HKEX
H-SHARES INDEX
CO Comdty
ICE
ICE BRENT CRD
QS Comdty
ICE
ICE GAS OIL
NQ Index
CBOT
IMM EMINI NSDQ
EC Curncy
GLOBEX
IMM EURO FX
JY Curncy
GLOBEX
JAPANESE YEN
LH Comdty
GLOBEX
LEAN HOGS
G  Comdty
LIFFE
LIF LONG GILT
LC Comdty
GLOBEX
LIVE CATTLE
CL Comdty
NYMEX
LT CRUDE

 
 
C-1

--------------------------------------------------------------------------------

 
 
PE Curncy
GLOBEX
MEXICAN PESO
CF Index
LIFFE
MON CAC40 10EU
NG Comdty
NYMEX
NATURAL GAS
Z  Index
LIFFE
NEW FTSE 100
NV Curncy
GLOBEX
NEW ZEALAND DOLLAR
SI Comdty
COMEX
NY SILVER
RTA Index
ICE
NYF SM RUSS2K
XB Comdty
NYMEX
NYM RBOB GAS
PA Comdty
COMEX
PALLADIUM
PL Comdty
COMEX
PLATINUM
XP Index
SFE
SFE SPI 200
NI Index
SGX
SGX NIKKEI IDX
TW Index
SGX
SGX TWMSCI IDX
SM Comdty
CBOT
SOYBEAN ML
BO Comdty
CBOT
SOYBEAN OIL
S  Comdty
CBOT
SOYBEANS
SB Comdty
ICE
SUGAR #11
SF Curncy
GLOBEX
SWISS FRANC
SM Index
EUREX
SWISS MARKET INDEX
JB Comdty
TSE
TSE 10YR JGB
TP Index
TSE
TSE TOPIX
PT Index
MSE
TSX 60
TY Comdty
CBOT
US 10YR T-NOTE
FV Comdty
CBOT
US 5YR T-NOTE
US Comdty
CBOT
US T-BONDS
W  Comdty
CBOT
WHEAT





 
 
C-2

--------------------------------------------------------------------------------

 

 
 
 